SUMMARY ORDER
Plaintiff appeals from a judgment of the United States District Court for the District of Connecticut (Arterton, J.) granting defendants’ motion to dismiss.
After an independent review of the amended complaint, we hold that plaintiff has failed to state a cause of action. Even if we were to find that a qui tam relator may benefit from a relaxed pleading standard under Fed.R.Civ.P. 9(b), a proposition on which we express no opinion, our case law requires plaintiffs proceeding under the relaxed standard to allege facts that would support a “strong inference of fraud.” Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d Cir.1990). Plaintiffs allegations fall short. After construing the allegations most favorably to him, as we must, we find that they do not support an inference of fraudulent conduct by the defendants.
As we find that plaintiffs case fails on the pleadings, we need not address the issue of whether plaintiff properly brought a qui tam action.
We have considered all of plaintiff’s claims and find them without merit. We hereby AFFIRM the judgment of the district court.